Citation Nr: 0703881	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-28 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently rated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1968, 
and from February 1969 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in August 2003, a statement of the case was issued 
in January 2004, and a substantive appeal was received in 
August 2004.

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any further 
action is required on his part.



FINDINGS OF FACT

1.  In a February 1987 rating decision, the RO denied 
entitlement to service connection for low back disability; 
the veteran did not file a notice of disagreement.

2.  In a January 1992 rating decision, the RO reopened the 
veteran's claim of entitlement to service connection for low 
back disability, but denied the claim on the merits; the 
veteran did not file a notice of disagreement.

3.  In December 2002, the veteran filed a request to reopen 
his claim of service connection for low back disability. 

4.  Additional evidence received since the RO's January 1992 
decisions is new to the record, and relates to an 
unestablished fact necessary to substantiate the merits of 
the low back disability claim, and raises a reasonable 
possibility of substantiating the claim. 

5.  The veteran's low back disability is causally related to 
his active duty service.

6.  Bilateral knee disability was not manifested during 
active service, nor is current bilateral knee disability 
otherwise related to such service.



CONCLUSIONS OF LAW

1.  The January 1992 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received since the 
January 1992 RO determination, and the claim of service 
connection for low back disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The veteran's low back disability was incurred in his 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

4.  Bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in April 2003.  
The letter predated the July 2003 rating decision.  See id.  
The VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claim to reopen 
entitlement to service connection for low back disability and 
claim of service connection for bilateral knee disability, as 
well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claims.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The April 
2003 letter has clearly advised the veteran of the evidence 
necessary to substantiate his claims. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against reopening entitlement to service connection for low 
back disability, and entitlement to service connection for 
bilateral knee disability, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA and 
private medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA 
examination performed in April 2004 pertaining to the 
veteran's low back.  The examination report obtained is 
thorough and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  As will be discussed in more detail below, the Board 
finds that a VA examination is unnecessary with regard to the 
issue of entitlement to service connection for bilateral knee 
disability.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim of service 
connection for low back disability was received in December 
2002, and the regulation applicable to his appeal provides 
that new and material evidence means existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2006).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In November 1986, the veteran filed a claim of service 
connection for lower back condition secondary to being shot 
off an Army Personnel Carrier in 1969 during Vietnam.  He 
also claimed that he had previously injured his back in jump 
school while stationed at Fort Bragg, North Carolina.  
Evidence on file at that time consisted of the veteran's DD 
Form 214, service personnel and medical records, post-service 
private medical records, and a July 1987 VA examination 
report.

The veteran's DD Form 214 reflected that he received a Purple 
Heart and Combat Infantryman's Badge.  Service personnel 
records reflected that he received a Purple Heart due to 
wounds received in November 1969 in connection with military 
operations against a hostile force in the Republic of 
Vietnam.  His DD Form 214 also reflected that he completed a 
jumpmaster course.  

Service medical records did not reflect any entries related 
to a back injury during jump school, due to being shot off a 
carrier, or due to any other injury.  A December 1965 Report 
of Medical Examination reflected that the veteran's 'spine, 
other musculoskeletal' and 'upper extremities' were 
clinically evaluated as normal.  On a Report of Medical 
History completed by the veteran in May 1968, he checked the 
'No' box with regard to 'recurrent back pain.'  A May 1968 
Report of Medical Examination reflected that the veteran's 
'spine, other musculoskeletal' and 'upper extremities' were 
clinically evaluated as normal.  On a Report of Medical 
History completed by the veteran in January 1969, he checked 
the 'No' box with regard to 'recurrent back pain.'  A January 
1969 Report of Medical Examination reflected that the 
veteran's 'spine, other musculoskeletal' and 'upper 
extremities' were clinically evaluated as normal.  Service 
medical records did not contain any entry related to wounds 
received in November 1969.  A February 1972 Report of Medical 
Examination performed for separation purposes reflected that 
the veteran's 'spine, other musculoskeletal' and 'upper 
extremities' were clinically evaluated as normal.  

In support of his initial claim of service connection, the 
veteran submitted a private medical record dated in October 
1979 which reflected that he had injured his back at work, 
following lifting a heavy object.  He experienced pain and 
discomfort in his back, with radiation to the right side.  An 
x-ray examination was normal.  The diagnosis was lumbar 
sprain.  A January 1980 private medical record reflected that 
he continued to have problems with his back.  His pain began 
approximately one week prior and was mainly on the right 
transverse process of the 3rd and 4th lumbar spine.  He 
reported spasm in the back.  The diagnosis was musculo-
ligamentous strain.  Approximately two weeks later he 
underwent a myelogram study which was normal.  He continued 
to have back pain with episodes of radiculopathy.  

In July 1987, the veteran underwent a VA examination where he 
complained of persistent back pain.  The examiner diagnosed 
low back trauma and an x-ray revealed degenerative changes at 
the L-4/5 and L-5/S-1 levels, most marked at the latter.

The veteran's claim was denied in a February 1987 rating 
decision on the basis that, while acknowledging that service 
medical records may be incomplete, his 1972 separation 
examination did not reflect a back disability, and the 
private medical records reflected that he sustained a post-
service back injury in October 1979.  The veteran did not 
file a notice of disagreement, thus the RO decision is final.  
38 U.S.C.A. § 7105.  

In September 1991, the veteran filed a claim to reopen 
entitlement to service connection for low back disability.  
He again claimed that he had received a Purple Heart due to 
having been blown off an Army Personnel Carrier in November 
1969.  He claimed that he sought treatment with a private 
physician from 1972 to 1979, however, such physician was 
deceased, and also claimed receiving treatment with Vann 
Orthopaedic Associates since 1979.  

In support of his claim, he submitted additional service 
personnel records which reflected that he incurred cuts to 
his left arm and bruises on both legs and chest in November 
1969.  The service personnel record also reflected that he 
had completed the jumpmaster course in December 1970.  

He also submitted an additional copy of a service medical 
record dated in February 1971 which reflects that he was seen 
for complaints of back pain.  The examiner noted that the 
veteran had a history of a motor vehicle accident and had 
developed back pain the previous day.  On physical 
examination, there was pain along the iliac crest bilaterally 
with paraspinous spasm.  The next day his pain was unchanged.  
He had almost full range of motion.  The examiner's 
impression was low back strain.  

Also in support of his claim to reopen was a September 1986 
private medical record from Vann Orthopaedic Associates which 
reflected a date of accident of August 20, 1986.  The veteran 
was treated for a slight generalized bulging disc disease at 
all three levels and a thickening of the posterior facets at 
the L-5, S-1 level impinging on the neuroformina bilaterally, 
producing prominent narrowing of the bony foramen on the 
right side.  The examiner noted that the veteran had had 
problems with his low back and with his side of his low back 
intermittently for a number of years.  He had been seen 
several times by Vann Orthopedics.  In September 1991, the RO 
attempted to obtain additional treatment records from Vann 
Orthopaedic Associates from September 1990, and the only 
record received was related to the knees.

Per the veteran's request, a medical opinion was offered in 
June 1991 by W.G. Rudolph, LCDR, MC, USNR, of the Branch 
Medical Clinic in Norfolk, Virginia.  The examiner reviewed 
the veteran's occupational health record maintained at the 
Branch Medical Clinic with regard to whether his recurrent 
back pain was related to a service-related injury.  The 
examiner noted that he had not examined the veteran nor 
treated the veteran at any time.  The examiner noted that the 
veteran had been seen at the clinic 24 times since 1981 for 
recurrent low back strains.  There had been seven episodes in 
which he had lost time from work.  Three of the record 
entries reflected the veteran's report that his back problems 
all began after a service related injury in 1969 when he was 
reportedly blown off a tank.  The examiner noted review of a 
Report of Medical History from his April 1980 pre-appointment 
physical which did not indicate a history of prior back 
problems and the block for recurrent back pain was marked 
'no.'  The examiner noted that the veteran had a history of 
recurrent low back strains that had often resulted in lost 
work time.  By history the veteran attributed this increased 
susceptibility to a service-related injury and had reported 
this to various providers on several occasions.  The examiner 
stated that there was inadequate information to render an 
opinion as to whether his recurrent back pain was secondary 
to a service-related injury.

In a January 1992 rating decision, the veteran's claim was 
reopened but denied on the merits on the basis that while 
service medical records showed treatment for low back strain 
in service, the condition was not chronic and no disability 
was shown upon discharge from service.  The veteran did not 
file a notice of disagreement, thus the RO decision is final.  
38 U.S.C.A. § 7105.  

In December 2002, the veteran filed a claim to reopen 
entitlement to service connection for low back disability 
again claiming disability as a result of an Army Personnel 
Carrier being blown up in Vietnam.  In a July 2003 rating 
decision, the RO denied entitlement to service connection on 
the basis that new and material evidence had not been 
received.

Even if the RO determined that new and material evidence was 
received to reopen the claim, or that an entirely new claim 
was received, the Board is not bound by that determination 
and must nevertheless consider whether new and material 
evidence has been received.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  

The evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
that evidence added to the record since the issuance of the 
RO determination in January 1992.  

Evidence received since the January 1992 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, the veteran underwent a VA examination in 
April 2004 in which he specifically claimed sustaining a back 
injury when thrown off an Army Personnel Carrier and upon 
sustaining a fall in jump school.  The examiner, however, was 
unable to proffer an opinion without resorting to 
speculation.  The new evidence bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection.  
The claim, therefore, is reopened.  38 U.S.C.A. § 5108.  The 
merits of the veteran's claim will be discussed below.

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Low back disability

As noted hereinabove, in April 2004, the veteran underwent a 
VA examination of his low back.  The veteran reported low 
back pain since 1969.  The examiner diagnosed degenerative 
disc disease of lumbosacral spine.  The examiner noted that 
while the veteran gives a history of injury to his back when 
he was thrown off of his armored personnel carrier in 
Vietnam, there were no medical records stating that he had 
injury of his lumbosacral spine due to that accident.  The 
examiner also noted that the veteran gives a history of a 
fall while in jump school, but there are no medical reports 
indicating any injury in that accident.  The examiner opined 
that it is not possible to ascertain whether his degenerative 
disc disease is due to the injury sustained during his 
service or due to injury he sustained after discharge from 
service.  

The Board's reading of the opinion is that the examiner was 
unable to offer an opinion without resorting to speculation.  
The Court has held that medical opinions expressed in 
speculative terms cannot establish a plausible claim; service 
connection may not be based on resort to speculation or 
remote possibility.  See 38 C.F.R. § 3.102; Bostain v. West, 
11 Vet. App. 124, 127 (1998).

As detailed hereinabove, the veteran continues to claim that 
he injured his back as a result of being blown off a 
personnel carrier, and during jump school.  Although service 
medical records do not specifically reflect that the veteran 
sustained a back injury during service, his service personnel 
records do support his contention that he was injured in 
November 1969 and received the Purple Heart, purportedly 
after being blown off an Army Personnel Carrier.  The Board 
acknowledges, however, that personnel records reflects only 
that he incurred cuts to his left arm and bruises on both 
legs and chest.  His service personnel records also reflect 
that he did complete a jumpmaster course in December 1970, 
although service medical records do not specifically contain 
any entry of a back injury during jump school.  The veteran 
did complain of a low back strain in February 1971, thus 
approximately 15 months after the Purple Heart incident and 2 
months after he completed the jumpmaster course.  Although 
there are no service medical records pertaining to any 
incident that occurred in November 1969 and during jump 
school, the Board notes that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Affording the veteran the benefit of the doubt, the Board 
finds that a back injury is consistent with the circumstances 
and conditions of his combat service.  

Resolving the benefit of the doubt in the veteran's favor, it 
is reasonable to conclude that the current low back 
disability had its origins in service and thus warrants 
service connection.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304. 

Bilateral knee disability

The veterans claims that he injured his knees upon being 
blown off an Army Personnel Carrier during Vietnam.  

As noted hereinabove, service personnel records do reflect 
that the veteran received a Purple Heart due to wounds 
received in November 1969 in connection with military 
operations against a hostile force in the Republic of 
Vietnam.  Service personnel records reflect that the veteran 
incurred cuts to his left arm and bruises on both legs and 
chest in November 1969.  

Service medical records, however, do not reflect any 
complaints or treatment related to the knees.  A December 
1965 Report of Medical Examination reflects that the 
veteran's 'lower extremities' were clinically evaluated as 
normal.  On a Report of Medical History completed by the 
veteran in May 1968, he checked the 'No' box with regard to 
'trick or locked knee.'  A May 1968 Report of Medical 
Examination reflects that the veteran's 'lower extremities' 
were clinically evaluated as normal.  On a Report of Medical 
History completed by the veteran in January 1969, he checked 
the 'No' box with regard to 'trick or locked knee.'  A 
January 1969 Report of Medical Examination reflects that the 
veteran's 'lower extremities' were clinically evaluated as 
normal.  A February 1972 Report of Medical Examination 
performed for separation purposes reflects that the veteran's 
'lower extremities' were clinically evaluated as normal.  The 
examination report does not reflect any disabilities related 
to the knees.

As discussed hereinabove, although the veteran had previously 
claimed entitlement to service connection for low back 
disability in November 1986 and September 1991, the veteran 
did not claim any knee disability due to service.  On file is 
April 1991 correspondence from James P. Devereux, M.D., of 
Vann Orthopaedic Associates, which states that in April 1991, 
the veteran had a minor twisting sprain of his knee which now 
had an effusion.  This was aspirated and the knee was 
injected with Kenalog.  

In support of his December 2002 claim of service connection, 
the veteran contended that he had received treatment from 
Vann Orthopaedic Associates for his knee disabilities.  As 
noted, however, in May 2005, Atlantic Orthopaedic Specialist 
(formerly Vann Orthopaedic Associates) indicated that his 
file had been purged. 

The veteran has otherwise not submitted any evidence in 
support of his claim of service connection.  Despite the 
veteran's claim that he incurred injury to his knees in 
service as a result of being blown off an Army Personnel 
Carrier, the service medical records do not support any such 
contention.  As noted, service personnel records reflect that 
he incurred scrapes to his legs, however, no knee injuries 
are reflected.  Likewise, his February 1972 separation 
examination reflects that his lower extremities were 
clinically evaluated as normal.

It is also relevant that in his November 1986 claim for 
compensation, the veteran did not claim any knee disability 
as a result of service, thus suggesting that he did not have 
any knee disability at that time.  The objective medical 
evidence of record reflects that the veteran incurred a minor 
twisting sprain in April 1991.  In his September 1992 claim 
for compensation, he did not claim a knee disability as a 
result of service.  This suggests either that the veteran did 
not have a knee disability at that time, or that the veteran 
did not believe that the sprain incurred in April 1991 was as 
a result of service.  The veteran has otherwise not submitted 
any evidence to support a finding that any current bilateral 
knee disability is etiologically related to service.

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for this service 
connection claim and per recent precedent, such is not 
required in order to make a final adjudication.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to his knees, so it is not necessary to obtain a VA 
medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of knee injuries in 
service.  Moreover, given the absence of any competent 
evidence of the claimed post-service disabilities until more 
than 20 years after service, any current opinion provided at 
this point would be no more than speculative.  See 38 C.F.R. 
§ 3.102 (a finding of service connection may not be based on 
a resort to speculation or even remote possibility).  

In short, the preponderance of the evidence is against 
entitlement to service connection for bilateral knee 
disability.  It follows that there is not such an approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  38 U.S.C.A. § 
5107(b).


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for low back disability, 
and entitlement to service connection for low back disability 
is warranted.  To this extent, the appeal is granted.

Entitlement to service connection for bilateral knee 
disability is not warranted.  To this extent, the appeal is 
denied.


REMAND

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary with regard to the issue 
of entitlement to an increased disability rating for service-
connected PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The veteran underwent a VA examination in July 2002 to assess 
the severity of his service-connected PTSD.  As a result of 
the examination findings, the RO assigned a 30 percent 
disability rating.  Since the VA examination, VA treatment 
records on file reflect that the veteran has been 
hospitalized several times due to his PTSD and drug and 
alcohol dependence.  His most recent hospitalization was from 
March to May 2005.  The veteran's representative has also 
claimed that the veteran has been unemployed since 2002, 
however, it is unclear whether such employment is as a result 
of his service-connected PTSD.  The Board finds, therefore, 
that the veteran should be afforded another VA examination to 
assess any occupational or social impairment due to his PTSD.  
In order to more accurately reflect the current level of the 
veteran's disability, the Board believes that an examination 
and opinion is required to comply with 38 C.F.R. 
§ 3.159(c)(4).

Additionally, a March 2005 VA treatment record reflects that 
the veteran "has had his own psychiatrist" for 15 years.  
It is unclear whether this entry is referencing a VA or 
private psychiatrist.  The RO should contact the veteran and 
obtain the name, address, and dates of treatment with regard 
to any private medical provider for PTSD, and obtain 
treatment records from any such identified medical provider.  
The veteran is advised that he has an obligation to cooperate 
fully with VA's efforts to obtain the medical records.  38 
C.F.R. § 3.159(c)(1)(i).  While VA has a duty to assist the 
veteran in the development of his claim, the veteran has a 
duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
obtain the name, address and dates of 
treatment of any medical provider for PTSD.  
After securing the necessary releases, the RO 
should then obtain the veteran's treatment 
records from any identified medical 
providers.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file.

2.  The veteran should be scheduled for a VA 
mental examination with a psychiatrist or 
psychologist to determine the current 
severity of his PTSD.  The claims folder must 
be made available to the examiner and 
reviewed in conjunction with the examination.  
The examiner should be asked to comment on 
the severity of the veteran's PTSD, to 
include whether the veteran has any 
occupational or social impairment due to his 
service-connected PTSD.  Examination findings 
should be reported to allow for evaluation of 
PTSD under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  A GAF score and an analysis of 
its meaning should be provided.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is warranted for 
PTSD.  The veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


